SILBERMAN, Judge.
Carol Delisser seeks review of her judgment and sentences for false verification of *641ownership to a pawnbroker and dealing in stolen property. We affirm the judgment and sentences but remand with directions for the court to correct a scrivener’s error on the written judgment and order of probation. The information, jury instructions, and verdict form reflect that Delisser was charged, found guilty of, and sentenced for false verification of ownership to a pawnbroker in violation of section 539.001(8)(b)(8)(a), Florida Statutes (2014). However, the judgment and order of probation reflect a conviction for false verification of ownership to a secondhand dealer in violation of section 538.04(4)(a), Florida Statutes (2014). These two documents must be corrected to reference the correct crime and section 539.001(8)(b)(8)(a).
Affirmed and remanded.
CRENSHAW and SALARIO, JJ., Concur.